United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2219
                                   ___________

Monica Miller,                          *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Wells Dairy Inc. doing business as      *      [UNPUBLISHED]
Wells Blue Bunny,                       *
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: March 11, 2004

                                 Filed: March 18, 2004
                                  ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Monica Miller suffers from a knee condition that impairs her ability to climb
stairs, kneel, squat, or bend her knees. After Wells Blue Bunny terminated her
employment as a full-time quality control laboratory technician, Miller brought a
disability discrimination action against Wells. The district court* granted summary
judgment to Wells concluding Miller had not generated genuine issues of material


      *
      The Honorable Mark Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
fact that would allow a jury to find she was actually disabled or perceived as disabled.
Miller v. Wells Dairy, Inc., 252 F. Supp. 2d 799, 806-11 (N.D. Iowa 2003). Miller
appeals arguing the district court committed error in deciding as a matter of law that
she did not establish a prima facie case of actual or perceived disability. Having
carefully reviewed the record and the applicable law, we conclude the district court
properly analyzed Miller’s claims and appropriately granted summary judgment.
Because we have nothing to add to the district court’s thorough analysis, we affirm
on the basis of the district court’s published opinion. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-